          Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF ALABAMA
                                       NORTHERN DIVISION

TIFFANY DORN, DANIEL SULLEN,             )
and JOSHUA RENFROE, individually         )
and on behalf of all others similarly    )
situated,                                )
                                         ) CASE NO.: 2:19-CV-258-MHT-SMD
     Plaintiffs,                         )
                                         ) CLASS ACTION
v.                                       )
                                         ) JURY TRIAL DEMANDED
VIVINT, INC.,                            )
                                         )
     Defendant.                          )
                VIVINT INC.’S MOTION TO STRIKE DECLARATION
               AND EXCLUDE EXPERT REPORT OF CHAD SEALES

           Vivint, Inc. requests the Court strike the declaration of Chad R. Seales (“Seales”)

attached in support of Plaintiffs’ Motion for Class Certification (Doc. 28–30) and exclude

Seales’ expert report under Fed. R. Civ. P. 702–03 and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993). A true and correct copy of the deposition of Seales

given in this lawsuit is attached as Exhibit “F” to the Evidentiary Submission of Vivint in

Support of its Opposition to Plaintiffs’ Motion for Class Certification (the “Submission”) filed

contemporaneously with this Motion, and true and correct copies of Seales Declaration in

Support of Plaintiffs’ Motion for Class Certification and Seales’ report provided pursuant to Fed.

R. Civ. P. 26 are attached to the Submission as Exhibits F-4 and F-2, respectively.1

                                                    INTRODUCTION

           In support of their argument that the Court can ascertain their proposed classes, Plaintiffs

submitted a declaration by Seales (Doc. 30 at Ex. D), containing opinions presented in his report.

The declaration contains statements purporting to convey information regarding Vivint’s internal

           1
               Exhibit F to the Submission and all exhibits thereto are incorporated by reference as if fully set forth
herein.
       Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 2 of 10




systems—all requiring personal knowledge Seales does not have, as he has never worked for

Vivint and knows nothing of Vivint’s customized use of Salesforce other than what is shown in

the document production listed in his report.

         What’s more, the opinions contained in Seales’ declaration and report do nothing to aid

the fact-finder, nor do they profess a methodology, let alone a reliable one, that can be applied

here for any purpose. And Plaintiffs admitted as much when opposing Vivint’s request for time

to depose Seales prior to responding to the ascertainability argument his declaration ostensibly

supported: “Had Vivint timely produced the reports when requested, [as it has now,] Plaintiffs

would not have been required to spend the time and money to obtain Mr. Seale’s opinions in the

first place, and his Declaration in support of class members ascertainability would not have been

required.” (Doc. 35 at 4).2 Putting aside the tacit admission that Seales has more to do with a

discovery dispute never brought before the Court than with class certification, Plaintiffs concede

that with Vivint’s production, Seales “Declaration . . . [is] not . . . required.” (Id.) As the

Declaration and report contain the same—now needless opinions—they rise and fall together,

even without their independent basis to strike and exclude each.

         As such, the Court should strike Seales’ declaration in support of Plaintiffs’ Motion and

exclude the expert report of Seales.




         2
            As noted in Vivint’s Opposition to Plaintiffs Motion for Class Certification, the Parties had an
understanding that the requests Plaintiffs claim went unanswered were satisfied by the production of the 3+
Accounts Lists (term defined in Vivint’s Opposition). And it was not until Plaintiffs filed their Motion for Class
Certification that Vivint discovered to the contrary. The discovery dispute that resulted in Vivint’s production of the
data obfuscating the need for Seales’ declaration and report began 6 days after the filing of the Motion, which was
additionally filed prior to the disclosure of Seales’ report, in part, because that deadline had not yet passed. In other
words, rather than tell Vivint that Plaintiffs believed Vivint’s production was deficient, requiring the hiring of an
purported expert, Plaintiffs waited to say so in their Motion, informing the Court and Vivint of the issue at the same
time.


                                                           2
      Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 3 of 10




                                             ARGUMENT

I.     Seales lacks personal knowledge of the facts of this case and of Vivint’s data
       systems.

       Seales’ declaration, in part, requires personal knowledge of Vivint’s system, which he

does not have. Yet, opinions by lay witnesses must be derived from personal knowledge or

experience. See Sabal Trail Transmission, LLC v. 3.921 Acres of Land in Lake Cty. Fla., 947

F.3d 1362, 1368 (11th Cir. 2020) (citing Fed. R. Evid. 701; Williams v. Mosaic Fertilizer, LLC,

889 F.3d 1239, 1250 (11th Cir. 2018)); United States v. Marshall, 173 F.3d 1312, 1315 (11th

Cir. 1999) (“[T]he opinion of a lay witness on a matter is admissible only if it is based on first-

hand knowledge or observation.”).

        The fact that Seales seeks to propound factual statements alongside purported opinions

does not remove this requirement. See United States v. Hawkins, 934 F.3d 1251, 1268 (11th Cir.

2019) (quoting United States v. York, 572 F.3d 415, 421 (7th Cir. 2009)) (“‘[I]f the witness

testifies as both a fact witness and an expert witness in the same trip to the witness stand . . . , the

government and the court must take some special precautions to make clear for the jury when the

witness is relying on his expertise and when he is relying only on his personal knowledge of the

case.’” ); Rondini v. Bunn, No. 7:17-CV-01114-RDP, 2020 WL 136858, at *2 (N.D. Ala. Jan. 13,

2020) (quoting Phillips v. Am. Honda Motor Co., 438 F. Supp. 2d 1328, 1330 (S.D. Ala. 2006))

(“‘[T]reating physicians are not treated as experts to the extent their testimony is based on

observations during the course of treatment unless their testimony was acquired or developed in

anticipation of litigation or for trial. However, as fact witnesses, their opinions must be based on

facts of which they have personal knowledge.’”). And “[w]hen presented such testimony, ‘[a]

trial judge must rigorously examine the reliability of a layperson’s opinion by ensuring that the

witness possesses sufficient specialized knowledge or experience which is germane to the



                                                   3
      Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 4 of 10




opinion offered.’” Todd v. Bailey, No. 3:12CV589-MHT, 2018 WL 1674459, at *9 (M.D. Ala.

Apr. 6, 2018) (Thompson, J.), appeal dismissed sub nom. Todd v. City of Lafayette, Alabama,

No. 18-11943-FF, 2018 WL 5819380 (11th Cir. Aug. 22, 2018) (internal citations and quotations

omitted).

       Here, Seales makes a direct statement regarding the internal systems of Vivint:

       All of Vivint Salesforce data is stored within object (tables) and fields (data
       recording units) within their Salesforce database. Vivint stores Vivint Customer
       data within fields on the Account and Contact objects and stores Vivint Service
       information within the Case object.

Ex. F-4 at ¶ 4. Yet, Seales has never worked for Vivint and knows nothing of Vivint’s use of

Salesforce other than what is shown in the document production listed in his report. See Ex. F at

80:15–81:14; see also Ex. F at 61:18–63:4 (stating unlikely Seales reviewed—and certainly did

not rely upon—Vivint’s corporate representative’s deposition where testimony regarding

Vivint’s use of Salesforce was discussed at length). Because an “opinion of lay witness . . . is

admissible only if it is based on first-hand knowledge or observation” and Seales clearly is not,

the Court should strike the Declaration. Marshall, 173 F.3d at 1315; see also Aronson v. Peoples

Nat. Gas Co., 180 F.3d 558, 563 n.2 (3d Cir. 1999) (“The trial court rejected the verification

because it failed to set forth facts demonstrating Aronson’s personal knowledge and competence

to testify regarding the subject matter discussed and because portions of it constituted hearsay. . .

. Aronson contends that he has personal knowledge resulting from his conversations with others

about whether Peoples Gas requested an exemption from the Board, whether the Board has

exempted Peoples Gas, and whether Pennsylvania itself requested an exemption. . . . [T]he

District Court did not err in rejecting the verification for the reasons given.”); Holt v. Waffle

House, Inc., No. CV 06-00002-B, 2006 WL 8437898, at *1 n.1 (S.D. Ala. Oct. 18, 2006) (“The

Kyser affidavit is replete with conclusory assertions and does not contain a proper foundation.



                                                 4
      Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 5 of 10




Accordingly, Defendant's Motion to Strike the Kyser affidavit is GRANTED.”).

II.    The Daubert Legal Standard Applies to Class Certification Experts.

       A Daubert inquiry is necessary where “expert testimony [is] offered to prove satisfaction

of Rule 23’s requirements.” In re Blood Reagents, 783 F.3d 183, 187–88 n.8 (3d Cir. 2015); see

also Sher v. Raytheon Co., 419 F. App’x 887, 890–91 (11th Cir. 2011) (finding the district

court’s failure to conduct a Daubert-like critique of the expert’s qualifications prior to granting

class certification was error and finding American Honda Motor Co., Inc. v. Allen, 600 F.3d 813

(7th Cir. 2010) “persuasive” that Daubert applies); Braggs v. Dunn, 317 F.R.D. 634, 643 (M.D.

Ala. 2016) (Thompson, J.) (citing Sher v. Raytheon Co., 419 Fed.Appx. 887, 890–91 (11th Cir.

2011)) (“However, the Eleventh Circuit and others have held that when a court relies on expert

testimony to find that a Rule 23 requirement has been met, the court must conduct a Daubert

analysis and conclude that the expert's opinions satisfy its standard.”); see also (Doc. 35 at 4

(stating Declaration and Seales opinions made “in support of class member ascertainability”).

       An expert must do more than “simply demonstrate a general knowledge in a particular

field” to be permitted to testify. Lofton v. Gen. Motors Corp., 33 F.3d 1379, at *3 (5th Cir.

1994); see also McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1238 (11th Cir. 2005). The

methodology utilized in the case is paramount: “Without more than credentials and a subjective

opinion, an expert’s testimony that ‘it is so’ is not admissible.” Brown v. Illinois Cent. R. Co.,

705 F.3d 531, 537 (5th Cir. 2013); see also Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326

F.3d 1333, 1341 (11th Cir. 2003) (“[W]hile an expert’s overwhelming qualifications may bear on

the reliability of his proffered testimony, they are by no means a guarantor of reliability. By the

same token, a reliable opinion expressed by a genuinely qualified expert may not help the jury if

it does not pertain to a fact at issue in the case.”). As such, courts must exclude opinion




                                                5
       Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 6 of 10




“connected to existing data only by the ipse dixit of the expert.” General Electric Co. v. Joiner,

522 U.S. 136, 146 (1997). Moreover, “[t]he trial court’s gatekeeping function requires more than

simply ‘taking the expert’s word for it.’” McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1244

(11th Cir. 2005) (citations omitted).3

         Accordingly, the Court should conduct the same analysis of Rule 702’s requirements4 for

any expert opinion testimony proffered at the class certification stage as it would for trial.

III.     Seales’s has no methodology, let alone a reliable one, properly applied in this case,
         and his opinion in no way will aid the fact finder—as Plaintiffs admit.

         Seales’ opinion—no longer needed according to Plaintiffs5—is limited only to what

searches Salesforce can do. Ex. F at 29:13–14; 32:18–22. Seales fully disclaims any analysis or

interpretation of the data he claims Salesforce can produce. Id. at 32:23–33:3; 33:8–20; 35:5–18;

36:7–10; 36:11–15. He does not claim that produced data contains class members. Id. at 78:5–14.

To the contrary, he admits that further review would be necessary in order to determine if such

data reflects class members, review he has not conducted and is not qualified to do. Id. at 78:5–

14. To put a fine point on the limitations of his opinion—it does not matter if the data produced

or reflected is accurate, reliable, or tested for his opinions. Id. at 66:3–17; see also id. at 65:1–6

         3
            See also Hall v. United States, 367 F.3d 1255, 1261–62 (11th Cir. 2004) (affirming exclusion of expert
who did “not cite to any scientific method or literature supporting his conclusions or approving of the method he
employed to make those conclusions”); Allison v. McGhan Med. Corp., 184 F.3d 1300, 1321 (11th Cir. 1999)
(affirming exclusion of expert’s opinions as unreliable because never tested theory and literature did not support
theory; opinion was developed solely for litigation; “has simply substituted his own ipse dixit for scientific proof”).
          4
            As this Court is aware, an expert must satisfy each of the elements of Rule 702:
          A witness who is qualified as an expert by knowledge, skill, experience, training, or education
          may testify in the form of an opinion or otherwise if:
          (a) the expert’s scientific, technical, or other specialized knowledge will help the trier of fact to
          understand the evidence or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of the case.
Fed. R. Evid. 702.
          5
            (Doc. 35 at 4 (“Had Vivint timely produced the reports when requested, [as it has now,] Plaintiffs would
not have been required to spend the time and money to obtain Mr. Seale’s opinions in the first place, and his
Declaration in support of class members ascertainability would not have been required.”)). Plaintiffs’ admission
shows Seales’ report fails to satisfy Rule 702(a)’s requirement that his testimony and report “will help the trier of
fact to understand the evidence or to determine a fact in issue.” The Court may exclude the report on this basis.


                                                          6
       Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 7 of 10




(hasn’t tested validity or accuracy of data), 83:6–13 (no knowledge of how prevalent errors may

be in Vivint’s data).

        Such a limited opinion, made obsolete by the mere production of documents, clearly is of

no aid to the fact finder, and the Court should exclude the report of Seales on this basis alone.6

        Turning to the requirements that Seales use reliable methods here strengthens the

conclusion. As noted above, Seales’s “method” is to run searches in Vivint’s system, without

regard to the accuracy of the data contained therein, or whether the results of these searches

captures any, some, or all of the putative class members along with scores of other accounts. Ex.

F at 29:20–30:3; 32:18–22. In fact, Seales readily admits he was not providing an opinion

regarding what the data rendered by his searches means, or signifies. See id. at 32:23–33:3; 35:5–

18; 36:7–10; 36:11–15; 33:8–20. This “service” does not satisfy Rule 702 and Daubert because

Seales intends to present existing data and attempt to rely on his ipse dixit to explain how a class

is ascertainable. See Joiner, 522 U.S. at 146.

        Put bluntly, Seales’ opinion is that Vivint can produce documents it produced. But expert

testimony must be “genuinely scientific,” not a tautology. Moore v. Ashland Chem., Inc., 151

F.3d 269, 278 (5th Cir. 1998) (en banc) (citation omitted). Accordingly, Seales’ “service” does

not satisfy Rule 702 or Daubert, and the Court should exclude his report. See Joiner, 522 U.S. at

146.

                                                    CONCLUSION

        Based on the foregoing, Vivint respectfully requests that this Court enter an Order

striking Plaintiff’s expert’s Chad Seales’s expert report and excluding his testimony in this




        6
          Fed. R. Evid. 702(a) (providing independent requirement that expert opinion “help the trier of fact to
understand the evidence or to determine a fact in issue”).


                                                       7
       Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 8 of 10




matter.7

         Respectfully submitted this 29th day of April, 2020.



                                                               /s/ Jonathan P. Hoffmann
                                                               One of the Attorneys for Defendant,
                                                               Vivint, Inc.

OF COUNSEL:

Jason B. Tompkins
Joseph D. Leavens
Jonathan P. Hoffmann
Balch & Bingham LLP
1901 6th Avenue North, Suite 1500
Birmingham, AL 35203
Tel.: 205-226-3421
Email: jtompkins@balch.com
        jleavens@balch.com
        jhoffmann@balch.com




         7
           Class certification is due to be denied regardless of whether this Motion is granted for all of the reasons
expressed in Vivint’s Opposition. Even if Seales’ testimony were to pass the Daubert bar, he provides no aid to
ascertain the class, which Plaintiffs cannot do. Further, this Court can discount Seales’ testimony in determining
whether the Rule 23 requirements are met for all of the reasons explained in this Motion, even if it does not
completely strike the testimony.


                                                          8
      Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 9 of 10




                                 CERTIFICATE OF SERVICE
       I hereby certify that on April 29, 2020, I caused to be served a true and accurate copy of

the foregoing, via CM/ECF or via e-mail on the following parties, as well as all other parties that

receive CM/ECF notification, and/or upon the following via United States Mail:


Jonathan S. Mann
Austin Whitten
Michael C. Bradley
PITTMAN, DUTTON & HELLUMS, P.C.
2001 Park Place North, Suite 1100
Birmingham, Alabama 35203


                                             /s/ Jonathan P. Hoffmann
                                             OF COUNSEL




                                                 9
Case 2:19-cv-00258-MHT-JTA Document 41 Filed 04/29/20 Page 10 of 10




                                 1
